Citation Nr: 1110278	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-32 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral bone spurs of the feet, claimed as a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancee, Ms. F.W., and her brother, Mr. D.B.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for bilateral bone spurs of the feet (claimed as a bilateral foot disability).  In this regard, the Board notes by history that the Veteran had been previously denied service connection for bilateral pes planus in a final RO rating decision dated in July 1991.  In the present claim, the Veteran has clarified in his hearing testimony and statements associated with his claim that he is not seeking to reopen a claim for VA compensation for pes planus but is rather making a new claim for an unrelated bilateral foot disability manifested by bone spurs.  As such, the Board will narrow its focus to evidence specific to the claimed bone spurs.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In November 2010, the Veteran, accompanied by his representative and witnesses, appeared at the RO to present oral testimony in support of his claim at a videoconference hearing presided by the undersigned Veterans Law Judge.  A transcript of this hearing has been duly obtained and associated with the Veteran's claims file for review and consideration by the Board.

For the reasons that will be further discussed below, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.





REMAND

The Board observes that the Veteran's VA treatment records contain notations indicating that his source of monthly income is primarily from Social Security Administration (SSA) disability benefits.  The Veteran has testified that he currently receives SSA disability payments at his videoconference hearing before the Board in November 2010.  However, no actual records pertaining to his SSA claim have been associated with the evidence.  As the clinical records reviewed by SSA in its adjudication of the Veteran's claim for SSA disability benefits may have some bearing and relevance to the claim for service connection for bone spurs of the feet (claimed as a bilateral foot disability) presently on appeal before VA, they should be obtained and associated with the Veteran's claim file.  Although the determinations of SSA are not binding on VA, to the extent that evidence considered by SSA addresses or otherwise contemplates the diagnoses and/or origins of the claimed bilateral bone spurs of the feet at issue before VA, these records are certainly pertinent and must be considered for their probative value.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this regard, the United States Court of Appeals for Veterans Claims has held that VA's duty to assist includes a duty to obtain SSA records and to otherwise request information and pertinent records from other Federal agencies when on notice that such information exists and is deemed pertinent to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Tetro v. Gober, 14 Vet. App. 110 (2000).  Therefore, as VA has been has notified of the existence of SSA records that may be pertinent to the present claim at issue, and as the Veteran's complete SSA records are not currently part of the evidence, the case should be remanded so that they may be obtained and associated with his claims folder.

In his oral testimony before the Board in November 2010, the Veteran reported that he was diagnosed with bone spurs in his feet during service and underwent surgery shortly after separating from active duty to have this condition treated.  According to his oral testimony, the surgery was performed in May 1979 by a private physician who is since deceased and the records pertaining to this surgery are unobtainable and likely destroyed.  He stated, however, that he also received treatment from VA at medical facilities in Kansas City and Leavenworth for bilateral foot symptoms relating to these bone spurs and residuals of their surgical removal in the 1970's and 1980's.  VA records that are presently associated with his claims file, however, consist only of those covering the dates from 2003 -2009, which only show treatment for peripheral vascular disease of the right lower extremity with claudication, and fracture of the toe digits of the left foot associated with injuries sustained during a physical altercation in August 2003.  As the Veteran has indicated the existence of additional relevant clinical records in VA's possession that are chronologically proximate to his period of active duty and may substantiate his claim, the case should be remanded so that they may be obtained and associated with his claims folder.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

According to the Veteran's oral hearing testimony, he was informed by his treating physicians during active duty that he had bilateral bone spurs of his feet.  In this regard, the Board observes that while the Veteran's service medical records do show treatment for foot pain due to pes planus, culminating with a November 1978 medical board proceeding recommending his discharge from active duty on the basis of symptomatic bilateral pes planus, they do not specifically indicate the presence of bilateral foot bone spurs.  However, the medical board records include a foot X-ray report that notes that the Syme's line of the Veteran's mid-tarsal joint was broken, anteriorly.  In view of the Veteran's factual assertions, the Board believes that this clinical finding during service warrants further consideration by an appropriate VA physician, who should thereafter present an opinion as to whether this represented a foot fracture and/or the presence of bone spur(s) during active duty.  The Veteran should also be examined for purposes of obtaining a nexus opinion addressing whether or not he has a current orthopedic disability of his feet and, if so, the likelihood that is attributable to residuals of bilateral foot bone spurs and/or fracture during active duty.  (This examination for clinical and nexus opinions should only be performed after completion of the aforementioned evidentiary development regarding obtaining any outstanding relevant private and VA clinical records.)

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the Veteran and request that he provide a detailed list of all sources of orthopedic treatment and counseling, both VA and private.  After obtaining the appropriate waivers as necessary, the RO should attempt to obtain copies of all identified medical records that have not already been associated with the evidence for inclusion in the Veteran's claims file.  These records should include, but are not limited to, VA treatment reports for the period from 1978 to 2003, if available, as well as any VA records dated after 2009.  Whether or not the Veteran responds, copies of updated VA treatment records should be obtained.

2.  The RO should contact the SSA and request that it provide VA with copies of all clinical and administrative records reviewed by SSA as they pertain to the Veteran's claim for SSA disability benefits.

If these records, or any other records deemed relevant to the appeal, are unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why they could not be obtained. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim(s); and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  The Veteran should be scheduled for the appropriate VA medical examination to determine his current diagnosis/diagnoses as they pertain to his feet and the nature and etiology of the diagnosis/diagnoses obtained.  The claims folder should be made available to the examiner for review of pertinent documents therein in connection with the examination; the examiner must indicate that the claims folder was reviewed.  

In the context of the Veteran's relevant clinical history (including his history of symptomatic non-service-connected bilateral pes planus in service, and post-service medical records indicating fracture of his left foot digits in August 2003, and treatment for peripheral vascular disease of the right foot with claudication), after the examination, the examiner must make a specific determination as to the following:

(a.)  The examiner should present a statement addressing the significance of the radiographic finding in service of the broken Syme's line of the Veteran's anterior mid-tarsal joint and what this finding represents.  

(b.)  The examiner should then provide an opinion as to whether the Veteran has a current chronic orthopedic disability that may be linked to the clinical finding in service of the broken Syme's line of his anterior mid-tarsal joint.  

(c.)  The examiner should also clarify whether the broken Syme's line of the Veteran's anterior mid-tarsal joint is a manifestation or part of his non-service-connected pes planus, or represents an entirely separate condition.   

(d.)  Does the Veteran currently have a disability of either foot that is attributable to bone spurs and, if so, is it as likely as not (50 percent or greater likelihood) that the diagnosis/diagnoses is/are causally related to the Veteran's active service?

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and explained why this is so.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review any examination report to ensure that it is responsive to, and in compliance with, the directives of this remand and, if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to service connection for bilateral bone spurs of the feet (claimed as a bilateral foot disability).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case addressing the denied claim and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

